   Case 19-11160                Doc 44          Filed 03/25/21 Entered 03/25/21 10:50:02                                   Desc Main
                                                  Document     Page 1 of 2
B 2100A (Form 2100A) (12/15)



                                           UNITED STATES BANKRUPTCY COURT
                                                  District of Massachusetts

 In re: Michael F. Conrod and Christine A. Conrod                            Case No. 19-11160-MSH

                                TRANSFER OF CLAIM OTHER THAN FOR SECURITY

A CLAIM HAS BEEN FILED IN THIS CASE or deemed filed under 11 U.S.C. § 1111(a). Transferee hereby gives
evidence and notice pursuant to Rule 3001(e)(2), Fed. R. Bankr. P., of the transfer, other than for security, of the
claim referenced in this evidence and notice.


 U.S. Bank National Association, not in its individual                       Wells Fargo Bank, N.A.
 capacity but solely as trustee for the RMAC Trust,
 Series 2018 G-CTT
 Name of Transferee                                                          Name of Transferor

 Name and Address where notices to transferee should                         Court Claim# (if know): 9
 be sent:

 c/o Rushmore Loan Management Services LLC                                   Amount of Claim: $257,862.52
 P.O. Box 55004
 Irvine, CA 92619-2708
                                                                             Date Claim Filed: 6/4/2019 (*amended on 4/10/2020)
 Phone: 888-504-6700                                                         Phone: 800-274-7025
 Last Four Digits of Acct #: 3707                                            Last Four Digits of Acct #: 5543

 Name and Address where transferee payments should
 be sent (if different from above):

 c/o Rushmore Loan Management Services LLC
 P.O. Box 52708
 Irvine, CA 92619-2708


 Phone: 888-504-6700
 Last Four Digits of Acct #: 3707

I declare under penalty of perjury that the information provided in this notice is true and correct to the best of my
knowledge and belief.


By: /s/ Marcus Pratt                                                         Date: March 25, 2021
    Marcus Pratt, Esquire
    BBO #684610
    Korde & Associates, P.C.
    900 Chelmsford Street, Suite 3102
    Lowell, MA 01851
    Tel: (978) 256-1500
    bankruptcy@kordeassociates.com

     Transferee/Transferee’s Agent




Penalty for making a false statement: Fine of up to $500,000 or imprisonment for up to 5 years, or both. 18 U.S.C. §§ 152 & 3571.
  Case 19-11160         Doc 44      Filed 03/25/21 Entered 03/25/21 10:50:02                  Desc Main
                                      Document     Page 2 of 2


                             UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MASSACHUSETTS
                                     EASTERN DIVISION

 In Re:                                                       Case Number 19-11160-MSH
 Michael F. Conrod and Christine A. Conrod                    Chapter 13

                                     CERTIFICATE OF SERVICE

I, Marcus Pratt, Attorney for U.S. Bank National Association, not in its individual capacity but solely
as trustee for the RMAC Trust, Series 2018 G-CTT hereby certify that on March 25, 2021 I
electronically filed the foregoing Transfer of Claim with the United States Bankruptcy Court for the
District of Massachusetts using the CM/ECF System. I served the forgoing documents on the following
CM/ECF participants:

John Fitzgerald, Assistant U.S. Trustee
Carolyn Bankowski, Trustee
Thomas Benner, Esquire

I certify that I have mailed by first class mail, postage prepaid the documents electronically filed with the
Court on the following non-CM/ECF participants:

Michael Conrod
32 Columbia Road
Plymouth, MA 02360

Christine Conrod
32 Columbia Road
Plymouth, MA 02360


                                                  /s/ Marcus Pratt
                                                  Marcus Pratt, Esquire
                                                  BBO #684610
                                                  Korde & Associates, P.C.
                                                  900 Chelmsford Street, Suite 3102
                                                  Lowell, MA 01851
                                                  Tel: (978) 256-1500
                                                  bankruptcy@kordeassociates.com
